DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The claim amendments filed on 09/24/2021 have been entered.  Claims 1-5, 8, 10-15, 17-20, and 22-23 remain pending in the application.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
A new ground(s) of rejection is made infra in view of Frankle (US 2012/0253467 A1) addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12, 14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankle (US 2012/0253467 A1).

 	Regarding claim 1, Frankle discloses a set for a glenoid implant (paragraph 0003), comprising: 
an anatomic articulating member (Figures 36 and 37, item 1100 “glenoid component”), 
including a concave articulating surface configured to articulate with a complementary humeral implant (Figure 36, item 1108 “articulating surface”)
a reversed articulating member (Figures 51 and 53, item 1700 “glenosphere component”), 
including a convex articulating surface configured to articulate with a complementary humeral implant (Figures 51 and 53, item 1708 “articulating surface”; Figure 23). 
an anchorage member configured to be anchored in a human glenoid (Figure 37, item 900 “baseplate” and Figure 53, item 1800 “baseplate”), 
the anchorage member including a body which defines a proximodistal axis (Figures 37 and 53, anchorage member 900 and 1800 includes a body which defines a proximodistal axis)
that is operable to be axially introduced into the glenoid before being coupled with one or the other of the anatomic and reversed articulating members (Figures 37 and 53, the anchorage member 900 or 1800 can be introduced into the glenoid before being coupled with either the anatomic or reversed articulating member; paragraph 0120). 
wherein the body includes an inner bore extending along the proximodistal axis (Figures 37 and 53, inner bore annotated below), 

    PNG
    media_image1.png
    922
    796
    media_image1.png
    Greyscale

the inner bore including a threaded hole that is centered on the proximodistal axis (Figures 37 and 53, thread is not pictured on retaining screw 1712, however screws are threaded, paragraph 0144, lines 11-14 discloses that retaining screw is secured to the baseplate, therefore, inner bore is threaded); 
and an outer thread that is configured to pass through a subchondral bone layer of the glenoid when the body is driven in rotation around the proximodistal axis while being introduced into the glenoid (Figure 51, item 1802 and 1804; paragraph 0145),
the reversed articulating member (Figures 53, item 1700) includes: 
a baseplate including a proximal face and a distal face (Figure 53, item 1900 “adaptor”), 
a glenosphere including the convex articulating surface (Figure 53, item 1700 “glenosphere component”),
the glenosophere fixedly mounted on the proximal face of the baseplate (Figures 53, and 66; paragraph 0144), and
a coupling screw (Figures 53 and 66, item 1712 “retaining screw”), 
which is separate from the baseplate and which is configured to fixedly couple the anchorage member with the baseplate (paragraph 0144, lines 11-14), 
the coupling screw including: 
a threaded rod (Figures 53 and 66, item 1712, retaining screw would possess threads) which is configured to protrude from the distal face of the baseplate (Figure 53, retaining screw (annotated above) protrudes from the distal face of the baseplate 1900) and is configured to be coupled to a thread of the threaded hole when the threaded rod is received through the baseplate and introduced within the inner bore (Figure 66, paragraph 0144, lines 11-14, the threaded rod 1712 is configured to  be received through the baseplate 1900 and as seen in Figure 53 introduced within the inner bore of the anchorage member 1800, as stated in paragraph 0144 the coupling screw is secured to the inner bore of the anchorage member, which is not pictured, however a screw is coupled to an inner bore through the threads which are inherently present on a screw, whereas the definition of screw is “a simple machine of the inclined plane type consisting of a spirally grooved solid cylinder and a correspondingly grooved hollow cylinder into which it fits” (Merriam-Webster)), and 
a head (Figure 66, head annotated below) which is configured to be axially retained against the baseplate in a distal direction when the threaded rod is screwed into the threaded hole in the distal direction (Figure 66, the head which is annotated below is configured to axially retained against the baseplate through the cooperation of the glenosphere when the threaded rod is screwed into the threaded hole in a distal direction), 

    PNG
    media_image2.png
    419
    423
    media_image2.png
    Greyscale

the anatomic articulating member (Figure 37, item 1100) includes an anatomic coupling feature that is shaped differently from the threaded rod (Figure 37, item 1106 “tapered trunion”), 
and the inner bore of the body further includes an inner feature which is distinct from the threaded hole and that is configured to cooperate with the anatomic coupling feature when the anatomic coupling feature is introduced within the inner bore, to fixedly couple the anchorage member with the anatomic articulating member (paragraph 0131, lines 12-15) 
	Regarding claim 2, Frankle discloses wherein the inner feature and the threaded hole are located at respective axial levels of the body that are different from each other (Figure 53, inner feature and threaded hole are located at respective axial levels that are different from each other as can be seen below). 

    PNG
    media_image3.png
    423
    392
    media_image3.png
    Greyscale

Regarding claim 3, Frankle discloses wherein the anatomic coupling feature (Figure 37, item 1106) and the inner feature (Figure 53 inner feature of anchorage member annotated above which is the same as the inner feature of Figure 37) cooperate with each other by fitting along the proximodistal axis (Figure 37, paragraph 0131, lines 12-15). 
Regarding claim 8, Frankle discloses wherein the anatomic articulated member comprises an insert having a proximal face (Figure 36, item 1100), on which is formed the concave articulating surface (Figure 36, item 1108), and a distal face (Figure 36, item 1102), from which at least a part of the anatomical coupling feature protrudes (Figure 36, item 1106). 
Regarding claim 12, Frankle discloses wherein the outer thread of the body (Figure 51, items 1804) is configured, to pass through the subchondral bone layer of the glenoid by entirely passing from above to below the subchondral bone layer so that a proximal end of the thread engages an underside of the subchondral bone layer and the remainder of the outer thread enters spongious bone of the glenoid when the body is driven in rotation around the proximodistal axis while being introduced into the glenoid (threads 1804 are configured such that they are capable of passing through the subchondral layer so that a proximal end of thread engages an underside of the subchondral bone layer and the rest of the thread enters spongious bone of the glenoid). 
Regarding claim 14, Frankle discloses wherein the set further comprises a bone fastening screw configured to be screwed into cortical bone of the glenoid (Figure 62, item 1712 discloses a retaining screw), the bone fastening screw being operable to be axially passed through the body so that a threaded rod of the bone fastening screw protrudes axially from the body so as to be screwed into cortical bone of the glenoid while a threaded head of the bone fastening screw is screwed in a complementary threaded distal hole of the body (Figures 4-6, item 216; paragraph 0088, lines 1-8). 
Claim 22, Frankle discloses wherein the baseplate is provided with a bearing surface against which the head of the coupling screw is axially supported in the distal direction (Figure 53 annotated below).

    PNG
    media_image4.png
    420
    481
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frankle (US 2012/0253467 A1) in view of McDaniel (US PGPub 2013/0123929 A1).

Regarding claim 4, Frankle discloses the invention substantially as claimed.
However, Frankle does not disclose wherein the anatomic coupling feature and the inner feature are fitted together by snap fit along the proximodistal axis.
McDaniel teaches wherein the anatomic coupling feature and the inner feature are fitted together by snap fit along the proximodistal axis (see McDaniel, paragraph 0031, lines 16-18; Figure 2, distal connecting ends 90 and 94 are snap-fit into bores 50 and 52, furthermore, central distal connecting end 102 and central bore 58 are configured similarly to distal connecting ends 90 and 94 and bores 50 and 52, also claim 21 discloses where the distal connecting end is snap-fit to the central hub).
	It would have been obvious to a person having ordinary skill in the art to modify Frankle by providing wherein the anatomic coupling feature and the inner feature are fitted together by snap fit along the proximodistal axis as taught by McDaniel because such modification would have comprised only the simple substitution of one known attachment feature for another to obtain no more than the predictable result of attaching the anatomic coupling feature and the inner feature; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, the snap-fit feature can provides feedback to a practitioner to ensure the feature is locked.	
Regarding claim 10, Frankle discloses the invention substantially as claimed.
However, Frankle does not disclose wherein the glenosphere is fixedly mounted on the baseplate by a taper connection that is centered on the proximodistal axis (Figure 4, item 196 and 214; Figure 8 illustrates the two features fixed together; paragraph 0027, lines 10-12 recite that the tapered features in Figure 3, specifically items 120 and 122 “can create a Morse taper lock”, Figure 4, items 196 and 214 are designed identically to the taper seen in Figure 3). 
McDaniel teaches wherein the glenosphere is fixedly mounted on the baseplate by a taper connection that is centered on the proximodistal axis (Figure 4, item 196 and 214; Figure 8 illustrates the two features fixed together; paragraph 0027, lines 10-12 recite that the tapered features in Figure 3, specifically items 120 and 122 “can create a Morse taper lock”, Figure 4, items 196 and 214 are designed identically to the taper seen in Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Frankle by providing wherein the glenosphere is fixedly mounted on the baseplate by a taper connection that is centered on the proximodistal axis as taught by McDaniel because the taper connection will lock the glenosphere with the baseplate without the need for a retaining screw.  The hole in the glenosphere of Frankle for receiving the retaining screw may provide a feature on the articulating surface that can accelerate wear, therefore, eliminating the need for a throughhole in the glenosphere may reduce wear.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frankle (US 2012/0253467 A1) in view of McDaniel (US PGPub 2013/0123929 A1)  as applied to claim 4, and further in view of Pria (US 2004/0220674 A1).  

Regarding claim 5, as set forth supra, the combination does not disclose wherein the inner feature comprises a corrugated hole that is centered on the proximodistal axis, and wherein the anatomic coupling feature comprises a peg that is integral with an insert of the anatomic articulating member and that is shaped to be axially received and to be wedged in the corrugated hole.
 Pria teaches wherein the inner feature comprises a corrugated hole (see Pria, Figure 1, item 26) that is centered on the proximodistal axis (Figure 1), and wherein the anatomic coupling feature comprises a peg (see Pria, Figure 1, peg can be seen on anatomic coupling feature 17) that is integral with an insert of the anatomic articulating member and that is shaped to be axially received and to be wedged in the corrugated hole (see Pria, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing the first feature that comprises a corrugated hole wherein the coupling feature comprises a peg that is shaped to be axially received and to be wedged in the corrugated hole as taught by Pria because it locks the rotation of the glenoid component and prevents the glenoid component from disengaging under the action of the mechanical forces resulting from the pressure and movements of the humeral head against the superior side of the articular body.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frankle (US 2012/0253467 A1) as applied to claim 1, and further in view of Winslow (US PGPub 2012/0277880 A1).

Regarding claim 11, Frankle discloses the invention substantially as claimed.
However, Frankle does not disclose wherein the glenosphere defines a central axis which is both parallel to the proximodistal axis and offset from the proximodistal axis when the reversed articulating member is coupled with the anchorage member.
Winslow teaches wherein the glenosphere defines a central axis which is both parallel to the proximodistal axis and offset from the proximodistal axis when the reversed articulating member is coupled with the anchorage member (see Winslow, Figure 4, item 18 “glenosphere”, item 14 “platform”; paragraph 0034, lines 4-9 “can be coupled to the taper stem as to be offset from the tapered stem”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Frankle by providing a glenosphere that defines a central axis which is both parallel to the proximodistal axis and offset from the proximodistal axis when the reversed articulating member is coupled with the anchorage member as taught by Winslow because an offset glenosphere provides the best opportunity to minimize or eliminate scapular notching. 

Claims 15, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pria (US 2004/0220674 A1) in view of Reubelt et al (US 2007/0225817 A1) in view of Heitzmann (US 6,666,874 B2).

Regarding claim 15, Pria discloses a glenoid implant, comprising: 
an articulating member (Figure 1, item 17 “insert”) configured to articulate with a humeral implant (Figure 1; paragraph 0031), 
and an anchorage member configured to be anchored in a human glenoid (Figure 1, item 14 “anchorage element”; paragraph 0023, lines 1-4), 
the anchorage member including a body (Figure 1, item 22) which defines a proximodistal axis (Figure 1, proximodistal axis of anchorage member annotated below claim 1) that is operable to be axially introduced into the glenoid before being fixedly coupled with the articulating member (Figure 1; paragraphs 0029 and 0030, the body and anatomic and articulating member are separate entities therefore they can be introduced into the glenoid before being fixedly coupled), 
wherein the body includes an outer face that is cylindrical or which is frustoconical and convergent towards a distal end of the body (Figure 1, the body 14 of Pria is provided with a distal threaded portion 22 which has an outer face which is frustoconical and convergent towards a distal end of the body),
and a thread that outwardly protrudes from the outer face (Figure 1, item 22 is illustrated with outer threads)
and is configured, to pass through a subchondral bone layer of the glenoid by entirely passing from above to below the subchondral bone layer so that a proximal end of the thread engages underside of the subchondral bone layer and the remainder of the thread enters spongious bone of the glenoid when the body is driven in rotation around the proximodistal axis while being introduced into the glenoid (Figure 1, item 22; configuration of threads is such that they are capable of passing through the subchondral layer so that a proximal end of thread engages an underside of the subchondral bone layer and the rest of the thread enters spongious bone of the glenoid). 
and the thread includes a helix (Figure 1, threads are arranged in a helical fashion) that has a proximal end defining a proximal end of the thread and is configured to entirely pass through the subchondral bone layer when the body is driven in rotation around the proximodistal axis while being introduced into the glenoid (as state above and as can be seen in Figure 1, the configuration of the threads on the body are such that they are configured to entirely pass through the subchondral bone later when the body is driven in rotation around the proximodistal axis).
	Pria does not disclose a longitudinal slot of the subchondral bone layer.
	Reubelt teaches a longitudinal slot made in the subchondral bone layer (paragraph 0095, lines 6-8).	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to cut a longitudinal slot in the subchondral bone layer as taught by Reubelt because this allows for insertion of an implant with an elongated shape.  Furthermore, the use of the techniques of cutting longitudinal slots in the subchondral layer taught by Reubelt in the invention of Pria would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an opening to introduce the implant into the bone; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	As set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the helix wraps around the body less than one turn and more than half of one turn.
	Heitzmann teaches wherein the helix wraps around the body less than one turn and more than half of one turn (see Heitzmann, Figure 8B, column 8, lines 33-49).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the helix wraps around the body less than one turn and more than half of one turn as taught by Heitzmann because this desired length of the thread and the cutter allows for the desired maneuverability (.e., tractability through tortuous anatomy) (see Heitzmann, column 8, lines 45-47).
Regarding claim 18, as set forth supra, the combination discloses wherein the helix has a width which gradually decreases from its proximal end to its distal end (see Pria, Figure 1, threaded portion of Pria 22 has at least one portion of a helix which has a width which gradually decreases from its proximal to distal end).  
	Regarding claim 23, as set forth supra, the combination discloses wherein the proximal end of the thread has a width that is greater than the rest of the thread (see Pria, Figure 1, the proximal end of the thread 22 of Pria has a width that is greater than the remainder of the thread).    

	  	
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 13, 19, and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon-Thurs. alternating Fridays 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                        

/BRIAN A DUKERT/Primary Examiner, Art Unit 3774